NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

TALF, INC. d/b/a The Inn at      )
University Village,              )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-240
                                 )
STATE OF FLORIDA, AGENCY FOR )
HEALTH CARE ADMINISTRATION,      )
                                 )
           Appellee.             )
________________________________ )


Opinion filed December 19, 2018.

Appeal from the Agency for Health Care
Administration.

John F. Loar and M. Stephen Turner, P.A.,
of Broad and Cassel LLP, Tallahassee, for
Appellant.

Tracy Cooper George and Nicholas A.
Merlin of Agency for Health Care
Administration, Tallahassee, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.